ORDER

PER CURIAM.
Ronald Madison (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. In his motion, movant raises several points. First, movant claims the trial court’s written sentence of twelve years for burglary in the first degree materially differed from the one year sentence orally pronounced by the trial court and therefore violated his constitutional right to be present at his sentencing. Second, movant claims ineffective assistance of counsel because trial counsel failed to object to the trial court’s entry of a written sentence and judgment that materially differed from the trial court’s oral pronouncement of sentence, and because his trial counsel failed to request resentencing. Finally, movant claims ineffective assistance of counsel for failure of his appellate counsel to raise the point on appeal.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).